

114 S1226 IS: American Helium Production Act of 2015
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1226IN THE SENATE OF THE UNITED STATESMay 6, 2015Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Mineral Leasing Act and the Mineral Leasing Act for Acquired Lands to promote a
			 greater domestic helium supply, to establish a Federal helium leasing
			 program for public land, and to secure a helium supply for national
			 defense and Federal researchers, and for other purposes.
	
 1.Short titleThis Act may be cited as the American Helium Production Act of 2015. 2.Creation of a helium-leasing program (a)Addition of helium to land subject to disposition; repeal of reservation of helium rightsThe first section of the Mineral Leasing Act (30 U.S.C. 181) is amended—
 (1)in the first sentence, by inserting helium or other before gas each place it appears; and (2)by striking the flush text that follows the last undesignated subsection.
 (b)Creation of programThe Mineral Leasing Act is amended by inserting after section 37 (30 U.S.C. 193) the following:  38.Helium leasing program (a)In generalExcept as otherwise provided in this section, the Secretary of the Interior may conduct a program of leasing Federal land for helium exploration, development, and production, in substantially the same manner, and under substantially the same terms and conditions, as the Secretary of the Interior is authorized to lease Federal land for oil and gas exploration, development, and production under this Act.
 (b)Rights to heliumAny lease issued under this Act that authorizes exploration for, or development or production of, gas shall be considered to grant to the lessee a right of first refusal to engage in exploration for, and development and production of, helium on land that is subject to the lease in accordance with regulations issued by the Secretary of the Interior.
						(c)Fee
 (1)In generalNotwithstanding any other law, the Secretary of the Interior shall collect a single $5,000 permit processing fee per application from each applicant at the time the final decision is made whether to issue a permit to drill under a helium lease issued under this section.
 (2)No fee for resubmitted applicationsThe Secretary of the Interior shall not collect the fee described in paragraph (1) for any resubmitted application.
 (3)Treatment of permit processing feeOf all fees collected under this subsection, 50 percent shall be— (A)transferred to the field office for the area in which the fees are collected; and
 (B)used to process protests, leases, and permits under this Act, subject to appropriations..
 (c)Rights to helium under leases under Mineral Leasing Act for Acquired LandsThe Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.) is amended by adding at the end the following:
				
 12.Rights to heliumAny lease issued under this Act that authorizes exploration for, or development or production of, gas shall be considered to grant to the lessee a right of first refusal to engage in exploration for, and development and production of, helium on land that is subject to the lease in accordance with regulations issued by the Secretary..
			3.Programmatic environmental impact statement
 (a)In generalThe Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall prepare a programmatic environmental impact statement (referred to in this section as the PEIS) under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for an agencywide helium exploration and development program under the Mineral Leasing Act (30 U.S.C. 181 et seq.).
 (b)ProcessIn developing the PEIS, the Secretary of the Interior takes into consideration the Helium Act (50 U.S.C. 167 et seq.).